Case 1:16-cv-01256-EGS Document 52-3 Filed 09/12/19 Page 1 of 4




                 EXHIBIT 1
          Case 1:16-cv-01256-EGS Document 52-3 Filed 09/12/19 Page 2 of 4


From:            Konkoly, Antonia (CIV)
To:              Jacob Karr; Ramya Krishnan; Alexander A Abdo; Brett Max Kaufman; Vera Eidelman; Naomi Gilens
Subject:         ACLU v. CIA 16-cv-1256
Date:            Tuesday, September 03, 2019 10:17:00 PM
Attachments:     ACLU Reclassfied doc.pdf


Counsel –

I know we conferred extensively regarding the redaction that you intend to challenge in the ACLU v.
CIA pre-publication case. However, I cannot find an email that clearly identifies that particular
redaction – and as I think about it, I believe that may be because you initially conveyed that
information to me in our phone call on the afternoon of 7/31.

Would you mind confirming in writing (ie email), for the purpose of creating a clear record for the
MSJ, that the redaction at issue for resolution by the court is the box on page 1 of the attached,
below the sentence starting “As of 6 May 2009, the following authors have been granted a review
exemption”?

Thanks,
Toni

Antonia Konkoly
Trial Attorney
U.S. Department of Justice
Civil Division | Federal Programs Branch
Direct line: (202) 514-2395
email: Antonia.Konkoly@usdoj.gov
Case 1:16-cv-01256-EGS Document 52-3 Filed 09/12/19 Page 3 of 4
Case 1:16-cv-01256-EGS Document 52-3 Filed 09/12/19 Page 4 of 4
